DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 15, the prior art of record does not disclose the claimed invention, a dressing for a reduced-pressure treatment apparatus having a foam layer segmented into areas wherein the vacuum system creates reduced pressure at a first area that is separate from a second area. With respect to claim 26, the prior art of record does not disclose the claimed invention, a reduced pressure treatment apparatus having a vacuum system configured to create reduced pressure that is different in the first area than the second area. With respect to claim 30, the prior art of record does not disclose the claimed invention, a dressing for a reduced pressure treatment apparatus comprising a foam layer segmented into areas that comprise a grid pattern of areas formed across a horizontal plane of the foam layer. The closest prior art of record, U.S. Patent 7,381,859 to Hunt et al., discloses a dressing having a foam layer with segmented foam areas, but does not disclose nor suggest providing different or separate pressures to the different areas. The segmented foam areas of Hunt form a grid pattern between different areas of the foam layer, as shown in figure 2, but the grid pattern exists only in the vertical plane of the layer, and does not extend across the layer in the horizontal plane. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781